                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF WISCONSIN

UNITED STATES OF AMERICA,

                   Plaintiff,

                                                  Case No. 18-CR-130
v.
BRET NAGGS, MARK WOGSLAND, and
PETER ARMBRUSTER,

                   Defendants.


               MOTION TO DISMISS THE SUPERSEDING INDICTMENT
       OR, IN THE ALTERNATIVE, FOR A KASTIGAR HEARING, TO SUPPRESS
     GRAND JURY TESTIMONY, FOR DISCLOSURE OF GRAND JURY MATERIALS,
               AND FOR LEAVE TO FILE SUPPLEMENTAL BRIEFING
              AND ADDITIONAL PRE-TRIAL MOTIONS AS NECESSARY,
               AND MEMORANDUM OF LAW IN SUPPORT THEREOF




Ryan S. Hedges
Junaid A. Zubairi
Jonathon P. Reinisch
Vedder Price P.C.
222 North LaSalle Street
Chicago, Illinois 60601
T: +1 312 609 7500
rhedges@vedderprice.com

Dated: October 18, 2019




CHICAGO/#3366516
                                                 TABLE OF CONTENTS
                                                                                                                                     Page
I.      INTRODUCTION ............................................................................................................. 1
II.     FACTUAL BACKGROUND ............................................................................................ 2
        A.         Greenberg Traurig Begins To Conduct Roadrunner’s Internal
                   Investigation........................................................................................................... 2
        B.         The Government Directs Greenberg Traurig In Its Investigation .......................... 3
        C.         WilmerHale Takes the Lead On Roadrunner’s Internal Investigation .................. 4
        D.         At the Government’s Request, Roadrunner’s Counsel Suspends Witness
                   Interviews and Provides Interview Downloads and Other Information To
                   the Government To Use In Preparation For Employee Grand Jury
                   Appearances ........................................................................................................... 5
        E.         The Government Continues To Direct and Coordinate With Roadrunner’s
                   Counsel In Its Investigation ................................................................................... 9
        F.         The Government Refuses To Provide Requested Discovery Relating To Its
                   Coordinated Investigation With Roadrunner’s Counsel ...................................... 11
III.    ARGUMENT ................................................................................................................... 13
        A.         Relevant Legal Principles .................................................................................... 13
        B.         The Indictment Should be Dismissed Because Defendants’ Fifth
                   Amendment Rights Were Violated Under Garrity and Kastigar ......................... 14
                   1.         The Statements of Defendants Wogsland and Armbruster Were
                              Compelled By Threat of Losing Their Jobs ............................................. 16
                   2.         Roadrunner’s Investigation Was Fairly Attributable to the
                              Government.............................................................................................. 17
                   3.         The Government’s Use of Tainted Testimony in the Grand Jury
                              Warrants Dismissal .................................................................................. 18
        C.         The Indictment Should be Dismissed Based on Prosecutorial Misconduct ........ 19
        D.         In the Alternative, Defendants Request a Kastigar Hearing, the
                   Suppression of Mr. Wogsland’s Grand Jury Testimony, and Early
                   Disclosure of Grand Jury Material ....................................................................... 21
                   1.         Defendants Are Entitled to a Kastigar Hearing To Establish That
                              the Government’s Grand Jury Evidence was Tainted or Derived
                              From Tainted Evidence ............................................................................ 21
                   2.         The Court Should Suppress Mr. Wogsland’s Grand Jury
                              Testimony ................................................................................................ 22
                   3.         The Court Should Order the Early Disclosure of All Grand Jury
                              Material .................................................................................................... 24




                                                                   -i-
CHICAGO/#3366516
                                               TABLE OF CONTENTS
                                                    (continued)
                                                                                                                              Page
        E.         Defendants Request Leave to Seek Future Relief Based on the Outcome of
                   This Motion, a Kastigar Hearing, Defendants’ Motion to Compel, and
                   Ongoing Third Party Discovery ........................................................................... 25
IV.     CONCLUSION ................................................................................................................ 25




                                                                -ii-
CHICAGO/#3366516
                                               TABLE OF AUTHORITIES

                                                                                                                              Page(s)

Cases

Blum v. Yaretsky,
   457 U.S. 991 (1982) ...........................................................................................................15, 17

Garrity v. New Jersey,
   385 U.S. 493 (1967) .........................................................................................14, 15, 16, 17, 19

Natl’l Coll. Ath. Ass’n Tarkanian
   488 U.S. 179 (1988) .................................................................................................................14

U.S. v. Buske,
   2010 U.S. Dist. LEXIS 77010 (E.D. Wisc. 2010) ...................................................................19

U.S. v. Connolly,
   2019 U.S. Dist. LEXIS 76233 (S.D.N.Y. 2019) ..........................................................13, 14, 17

U.S. v. Conti,
   864 F.3d 63 (2d Cir. 2017).....................................................................................15, 18, 23, 24

U.S. v. Cozzi,
   613 F.3d 725 (7th Cir. 2010) .............................................................................................14, 22

U.S. v. Harris,
   780 F. Supp. 385 (N.D.W.V. 1991) .......................................................................15, 18, 23, 24

U.S. v. Hsia,
   131 F. Supp. 2d 195 (D.D.C. 2001) .........................................................................................23

U.S. v. Hubbell,
   530 U.S. 27 (2000) .............................................................................................................13, 22

U.S. v. Jacobs,
   547 F.2d 772 (2d Cir. 1976).....................................................................................................19

U.S. v. Kastigar,
   406 U.S. 441 460 (1972) ..............................................................................2, 14, 19, 21, 22, 25

U.S. v. Lawson,
   502 F. Supp. 158 (D. Md. 1980) ........................................................................................20, 21

U.S. v. Palumbo,
   897 F.2d 245 (7th Cir. 1990) .......................................................................................21, 22, 24



                                                                  -iii-
CHICAGO/#3366516
U.S. v. Provenzano,
   440 F. Supp. 561 (S.D.N.Y. 1977) ..........................................................................................20

U.S. v. Samango,
   607 F.2d 877 (9th Cir. 1980) ...................................................................................................20

U.S. v. Stein,
   435 F. Supp. 2d 330 (S.D.N.Y. 2006)......................................................................................14

U.S. v. Stein,
   440 F. Supp. 2d 315 (S.D.N.Y. 2006)................................................................................14, 16

U.S. v. Stein,
   541 F.3d 130 (2d Cir. 2008).....................................................................................................15

U.S. v. Weiss,
   1982 U.S. Dist. LEXIS 14395 (S.D.N.Y. 1982) ........................................................................7

U.S. v. Zielezinksi,
   740 F.2d 727 (9th Cir. 1984) ...................................................................................................22

Other Authorities

Federal Rule of Criminal Procedure 12(b)(3)(A)(v)......................................................................13

Federal Rule of Criminal Procedure 12(b)(3)(C)...........................................................................22

Local Rule 12(c)(3) ........................................................................................................................25

Local Rule 16(a)(3) ........................................................................................................................24

Local Rule 16(a)(4) ........................................................................................................................24

Local Rule 79(d)(5)..........................................................................................................................8




                                                                    -iv-
CHICAGO/#3366516
        Defendant Mark Wogsland, by his undersigned counsel, submits this Motion to Dismiss

the Superseding Indictment or, In the Alternative, For a Kastigar Hearing, To Suppress Grand Jury

Testimony, For Disclosure of Grand Jury Materials, and For Leave to File Supplemental Briefing

and Additional Pre-Trial Motions As Necessary, and Memorandum of Law In Support Thereof.

Defendants Bret Naggs and Peter Armbruster have filed motions fully adopting and joining the

arguments herein.

I.      INTRODUCTION

        This case is the latest example in the troubling and now-familiar trend of the Government

overreaching in the investigation of a public company. Once again, under the threat of ruinous

indictment, the Government has pressured a public company and its outside counsel to investigate

the company’s employees, to compel the employees to sit for interviews or lose their jobs, and to

provide the employees’ compelled statements to the Government for use in its investigation. When,

as in this case, the Government uses the employees’ compelled statements to seek an indictment

of the employees, it does so in violation of the employees’ due process rights under the Fifth

Amendment of the Constitution and the indictment must be dismissed. When, as in this case, the

Government also issues grand jury subpoenas to some of the same employees for whom it has

obtained compelled statements from outside counsel’s interviews, relies on the company’s outside

counsel to present the employees for sworn testimony, ignores the conflicts inherent in the multiple

representations undertaken by company counsel, then seeks and obtains an indictment of one of

the testifying employees, Defendant Mark Wogsland in this case, the Government’s violations of

the Due Process Clause are beyond egregious. Defendants bring this motion seeking dismissal of

the indictment for what appears to be an unprecedented misuse of the grand jury process and

trampling of Defendants’ Fifth Amendment rights.



                                                 1
CHICAGO/#3366516
        If, however, the Court determines that dismissal is not warranted at this time, then

Defendants seek four alternative forms of relief to begin to address the Government’s misconduct.

First, Defendants request a Kastigar hearing for the Court to hear evidence, determine the extent

to which the Government’s use of unconstitutional, compelled testimony tainted the Government’s

presentation to the grand jury, and decide whether dismissal of the indictment is appropriate.

Second, Defendants ask the Court to suppress Mr. Wogsland’s grand jury testimony and all

evidence derived from it. Third, Defendants seek an order compelling disclosure of all grand jury

materials. Finally, Defendants request leave to file any necessary supplemental briefing and

additional pre-trial motions based on information obtained through ongoing discovery efforts and

the requested Kastigar hearing.

II.     FACTUAL BACKGROUND

        Defendants are three former employees of Roadrunner Transportation Systems, Inc.

(“Roadrunner”). In January of 2017, Roadrunner announced that it would restate its earnings

reports for the preceding three years due to accounting errors. The following is a timeline of what

transpired in the wake of that announcement.

        A.         Greenberg Traurig Begins To Conduct Roadrunner’s Internal Investigation.

        Roadrunner opened an internal investigation and, on January 30, 2017, the Board of

Directors hired outside counsel Greenberg Traurig LLP to oversee the investigation. (Ex. A.) As

part of its investigation, Greenberg Traurig began interviewing Roadrunner employees at least as

early as February 21, 2017. (Ex. B.) All Roadrunner employees were expected to cooperate in the

internal investigation or face termination. Specifically, the Roadrunner employee handbook

provided in relevant part:

        Duty to Participate in Internal Investigations. All Company employees must
        participate to the fullest extent possible in internal investigations when requested.
        Internal investigations include verbal inquiries as well as inspections of lockers or

                                                 2
CHICAGO/#3366516
        inspections of your personal property on Company premises. Failure to fully
        participate in an internal investigation will result in discipline up to and including
        termination.

(Ex. C.) In total, Greenberg Traurig interviewed at least approximately 39 Roadrunner employees

between February 21 and March 22, 2017, including Defendants Mark Wogsland (on February 22,

2017) and Peter Armbruster (on March 10, 2017). (Ex. B.)

        B.         The Government Directs Greenberg Traurig In Its Investigation.

        On February 28, 2017, the Government sent Roadrunner (via Greenberg Traurig) a grand

jury subpoena for documents with a return date of March 14, 2017. (Ex. D.) The Government also

sent a “deconfliction request” on the same day (February 28, 2017), stating, “[w]ith respect to both

current and former employees, we [the Government] ask that prior to interviews (and in the case

of former employees, prior to reaching out to former employees) you notify us in advance of your

intentions.” (Ex. D.) The Government further sought copies of any documents that would be used

by counsel in conducting those interviews. (Ex. D.)

        On March 9, 2017, Greenberg Traurig responded and made its concerns very clear.

Greenberg Traurig stated that it was “unable to agree” to the Government’s request because it

“would be inconsistent with the fiduciary duty of the [Roadrunner] Board of Directors” to conduct

a thorough investigation, and “having to request approval from the DOJ before each [witness

interview] relating to the matters at issue would unreasonably delay the internal investigation.”

(Ex. D.) Greenberg Traurig further noted that “the DOJ has provided no information concerning

the benefits of agreeing to the deconfliction request,” and that DOJ had declined to respond “when

asked on the March 6 telephone call as to the consequences to [Roadrunner] . . . in denying the

request.”    (Ex. D.) Greenberg Traurig continued interviewing Roadrunner employees until

March 22, 2017. (Ex. B.)



                                                  3
CHICAGO/#3366516
        On or about March 20, 2017, less than two weeks after Greenberg Traurig advised the

Government about its concerns with the deconfliction request, the Government, apparently

unsatisfied with that response, issued a grand jury subpoena for the testimony of Roadrunner

employee Chris Lacey, served by email to Greenberg Traurig. (Ex. E.) The subpoena required

Mr. Lacey to appear and testify on April 11, 2017 before a grand jury sitting in the District of

Washington, D.C. (Ex. E.)

        This development appears to have caused Roadrunner’s higher-level executives to seek

separate, individual counsel. For example, on March 27, 2017, Roadrunner CEO Curt Stoelting

sent an email advising that he was retaining “a personal SEC counsel” and that Roadrunner

“provided Peter [Armbruster] with a number of attorney referrals with SEC and DOJ experience

so that he can retain personal counsel.” (Ex. F.) Defendant Wogsland, a mid-level director of

accounting, was not provided the opportunity to obtain separate counsel at this time.

        Defendants have been further informed that Greenberg Traurig had several additional

substantive communications during the period February 2017 through July 2017, in which the

Government directed Greenberg Traurig in the internal investigation at Roadrunner. For example,

Defendants understand that on or about March 31, 2017, Greenberg Traurig met with the

Government to discuss the methodology and procedures to be used in the internal investigation at

Roadrunner, the parameters of the investigation, and potential limitations of the investigation.

        C.         WilmerHale Takes the Lead On Roadrunner’s Internal Investigation.

        On March 20, 2017, Roadrunner held a telephonic meeting of the Audit Committee of the

Board of Directors (“Audit Committee”) that was attended in whole or in part by representatives

of Roadrunner, the company’s outside auditor Deloitte & Touche, LLP (“Deloitte”), outside audit

firms RubinBrown LLP and Grant Thornton, LLP, and Greenberg Traurig. (Ex. G.) According to

the minutes, an “extensive discussion” regarding the internal investigation and Deloitte’s

                                                 4
CHICAGO/#3366516
determinations ensued, after which Greenberg Traurig’s responsibilities in the internal

investigation were diminished. Greenberg Traurig ceased interviewing Roadrunner employees

immediately following that Board meeting and the Audit Committee retained Wilmer Cutler

Pickering Hale and Dorr LLP (“WilmerHale”) to replace Greenberg Traurig in the internal

investigation. WilmerHale conducted all of the remaining employee interviews. (Ex. B.) Between

April 25, 2017 and May 30, 2017, WilmerHale interviewed approximately 21 employees,

including an interview of Mr. Wogsland (who still did not have separate counsel) on April 27,

2017. (Ex. B.)

        D.         At the Government’s Request, Roadrunner’s Counsel Suspends Witness
                   Interviews and Provides Interview Downloads and Other Information To the
                   Government To Use In Preparation For Employee Grand Jury Appearances.

        On June 12, 2017, Greenberg Traurig provided an update to Roadrunner’s Board of

Directors. Specifically, the Greenberg Traurig attorney stated that the firm’s ongoing work

included, among other things, “supporting WilmerHale in its continued investigation initiated by

the Board’s Audit Committee [and] prepping individuals for interviews with the grand jury.” (Ex.

H.) The Greenberg Traurig attorney also “summarized his communications with WilmerHale,

[which] indicated that the DOJ had requested that all interviews related to the Company’s internal

investigation be suspended. The Board then asked questions and a lengthy discussion ensued.”

(Ex. H) At the same Board meeting, WilmerHale provided an update that included its “ongoing

discussions with the DOJ and Deloitte.” (Ex. H.)

        WilmerHale abided by the Government’s request to suspend additional employee

interviews. In light of the Government’s prior unsuccessful deconfliction request, it is reasonable

to assume that the Government threatened Roadrunner’s cooperation credit if counsel did not abide

by the Government’s direction to cease employee interviews until approved by the Government.



                                                5
CHICAGO/#3366516
        Incorporating Roadrunner’s internal investigation up to that point into its own, the

Government requested, and WilmerHale and Greenberg Traurig provided, “interview downloads” 1

of certain employees’ compelled statements that the outside lawyers obtained during their

investigation. During this time, it appears that WilmerHale and Greenberg Traurig provided these

downloads of employees’ compelled statements obtained during their interviews for the

Government to use in preparing its examinations of certain witnesses subpoenaed to testify before

the grand jury in Washington D.C.

        For example, on July 10, 2017, Greenberg Traurig provided the Government a download

of its prior interviews of Ben Kirkland (on March 8, 2017) and Andy Blanchard (on March 16,

2017). (Exs. I & J.) The next day, on July 11, 2017, Mr. Blanchard and Mr. Kirkland each testified

before the grand jury. About a week later, on July 19, 2017, Greenberg Traurig provided the

Government a download of its prior interviews of Sara Bowen (on February 22, 2017) and Bridget

Smith (in mid-February 2017). 2 (Exs. K & L.) The next day, on July 20, 2017, Ms. Bowen and


1
  The Government created a summary memorandum of each interview download it received and
has provided each memorandum to Defendants in discovery. However, the memoranda fail to
disclose the attorney(s) who conducted the interview, whether the employee received an Upjohn
warning during the interview, the date of the interview download to the Government, who provided
the interview download to the Government, who was present for the Government at the download
session, who prepared the Government’s memorandum, or whether any information was omitted
from the memorandum. The Defendants have asked the Government to provide this information,
and the Government has refused. The Government has produced a total of approximately 100
interview downloads in discovery. Each interview download memorandum created and produced
by the Government is similarly incomplete on its face. Defendants have filed an accompanying
motion to compel the Government to disclose this and other information it obtained from
Roadrunner’s counsel regarding the company’s internal investigations.
2
  On September 8, 2019, the Government provided a newly created “index” of interview
downloads (Ex. B) that purports to show the date that each underlying witness interview occurred.
That index states that Ms. Smith’s interview occurred on March 6 or March 7, 2017, but the face
of the interview download memorandum states that the interview occurred in “mid-
February 2017.” Defendants will assume the interview download memorandum, which likely was
created at or around the time that the information was conveyed to the Government, is more
accurate than the index created more than two years later.

                                                6
CHICAGO/#3366516
Ms. Smith each testified before the grand jury. On July 27, 2017, WilmerHale provided the

Government a download of its interview of Mr. Wogsland (on April 27, 2017). (Ex. M.)

        Shockingly, the same Greenberg Traurig attorneys representing Roadrunner in its internal

investigation represented each of the testifying employees in connection with their grand jury

appearances, including Mr. Wogsland on September 12, 2017. 3 As the Government well knew,

Greenberg’s primary objective was to avoid the indictment of Roadrunner, and that placed

Greenberg Traurig in an untenable conflict vis-à-vis representing Mr. Wogsland (and the other

individuals) in connection with their grand jury testimony. The Government improperly

disregarded these obvious conflicts because it wanted to obtain the fruits of the company’s

compelled employee interviews and other efforts to cooperate for use in the Government’s

investigation. 4




3
  The Government had issued a grand jury subpoena for Mr. Wogsland’s testimony, served by
email to Greenberg Traurig. (Ex. N.) The subpoena commanded Mr. Wogsland to testify on
June 6, 2017 in front of the grand jury sitting in the District of Washington, D.C. Greenberg
Traurig negotiated with the Government concerning Mr. Wogsland’s appearance date, which was
extended multiple times and ultimately set for September 12, 2017. (See Ex. X.) Mr. Wogsland
will testify that he never signed an engagement letter with Greenberg Traurig, he was never advised
of any (actual or potential) conflict on the part of Greenberg Traurig in light of its multiple
representations of Mr. Wogsland, Roadrunner and several other employees, and he never waived
any such conflict.
4
  See, e.g. U.S. v. Weiss, 1982 U.S. Dist. LEXIS 14395, at *9-12 (S.D.N.Y. 1982) (holding that
joint representation of a company and its employees was a conflict because the attorneys testified
that “a public company [] could not take any position other than that of cooperating in a criminal
investigation and therefore [the attorneys] advised the executives, while unaware of any allegations
that they had defrauded the company, to cooperate fully in their grand jury testimony”); see also
id. at *25 (“Where such a conflict creates a clear and present danger that multiple representation
would prevent the grand jury witness from receiving the effective assistance of counsel, and where
the government has knowledge of the conflict, . . . the government is under an ethical and legal
obligation to seek judicial intervention prior to calling the witness to testify.”).

                                                 7
CHICAGO/#3366516
        For nearly seven hours, Mr. Wogsland testified in front of the grand jury in response to

lengthy questions based on hypothetical and argumentative premises. 5 In many instances, it is

impossible to ascertain to which part of the question Mr. Wogsland’s response relates. See, e.g.,

Ex. O at 67:8-72:16; 99:4-101:11; 102:1-105:23; 140:5-145:17; 246:8-254:14.

        The day after Mr. Wogsland’s September 12, 2017 testimony, attorneys for Greenberg

Traurig contacted Mr. Wogsland and requested that he “put together [his] thoughts” from the

questioning he received in the grand jury and send by email so that Greenberg Traurig could review

before their call with the Government, scheduled for that afternoon. (Ex. P.) In a subsequent email,

Greenberg Traurig specifically asked Mr. Wogsland to “include anything that the government

asked” about a specific Roadrunner employee during Mr. Wogsland’s testimony. (Ex. Q.)

        The last Roadrunner employee to testify in the grand jury, Mr. McKay then testified on

September 19, 2017. The Government has refused to disclose when it received the downloads of

Greenberg Traurig’s interviews of Mr. Wogsland (on February 22, 2017) and Pat McKay (on

March 14, 2017 6 and May 5, 2017). On September 21, 2017, Mr. Wogsland and Mr. McKay were

interviewed by WilmerHale, and according to the face of the Government’s interview download

memoranda, WilmerHale gave the Government an oral “download” of the contents of those

interviews on September 25, and September 27, 2017, respectively. (Exs. R & S.)




5
 Pursuant to Local Rule 79(d)(5), Mr. Wogsland’s grand jury transcript has been filed under seal
so that the Court can see for itself how the interrogation of Mr. Wogsland was conducted by the
Government. (Ex. O.)
6
  The interview download memorandum states that this interview occurred on March 14, 2017, but
the Government’s newly created index states that it occurred on March 4, 2017.

                                                 8
CHICAGO/#3366516
        E.         The Government Continues To Direct and Coordinate With Roadrunner’s
                   Counsel In Its Investigation.

        After taking this grand jury testimony, the Government returned to WilmerHale with a new

direction for its coordinated investigation: the “double tracking” of more than 50 witness

interviews. Specifically, between August 7, 2017 and November 10, 2017, WilmerHale appears to

have interviewed only current Roadrunner employees, and downloaded those employees’

interviews to the Government, while the Government conducted its own series of interviews of

exclusively former or non-Roadrunner employees (whom the company and its lawyers did not

control). 7 This “double tracking” allowed the Government to conserve its investigatory resources

while still obtaining the employees’ compelled interviews directly from WilmerHale. Particularly

relevant, the Government obtained two additional compelled interviews of Mr. Wogsland during

this period, which the Government appears to have used against Mr. Wogsland to seek his

indictment.

        This was not by accident. Plainly, the Government used Roadrunner’s counsel to interview

Roadrunner’s employees and report back because Roadrunner could more effectively compel its

employees’ testimony. And because former or non-Roadrunner employees cannot be coerced in

the same way, they were prime candidates for the Government to interview directly (and generally

without counsel present). When WilmerHale’s internal investigation was completed on

November 10, 2017, the Government almost immediately began conducting its own interviews of

Roadrunner’s current employees. But by then it was too late; the Government’s investigation was




7
  Defendants understand that WilmerHale had regular calls with the Government (1) reporting on
the substance of the interviews that WilmerHale had conducted that week, and (2) coordinating
with the Government the scheduling of future interviews.

                                               9
CHICAGO/#3366516
already tainted to the core by coerced testimony, and the Government’s continuing interviews only

served to spread the taint.

        As WilmerHale worked its way up Roadrunner’s corporate ladder seeking to interview key

executives and Board members as directed by the Government, independent counsel who had been

retained by those individuals were forcefully pushing back. For example, on October 18, 2017,

counsel for Judy Vijums, former Roadrunner Board member, sent a letter to WilmerHale

explaining that “the timing and scope of [the Audit Committee’s] request, in conjunction with the

conditions you have placed on the proposed interview – purportedly at the urging of the U.S.

Department of Justice (DOJ) – make this approach untenable.” (Ex. T (emphasis added).) Also

on October 18, 2017, counsel for Defendant Armbruster sent a similar letter, noting WilmerHale’s

“repeatedly stated intention to share [its] interview memoranda with both the US Department of

Justice and the US Securities and Exchange Commission, both of which have opened

investigations into RRTS.” (Ex. U.) Then, on October 19, 2017, counsel for Scott Rued, former

Roadrunner Board member, sent a similar letter to WilmerHale, stating bluntly:

        We also understand DOJ has informed the Audit Committee that it will calibrate
        how it exercises its prosecutorial discretion with respect to the company based in
        part on whether the Audit Committee allows DOJ to utilize the Audit Committee’s
        investigation to further DOJ’s investigation. Unfortunately, DOJ has overstepped
        its bounds by seeking to use a public company’s restatement process as a vehicle to
        further DOJ’s own investigation by pressuring Board members to relinquish their
        legal protections, including, without limitation, their rights to due process and
        effective assistance of counsel. . . . We understand that DOJ has asked the Audit
        Committee to demonstrate its cooperation with the DOJ by providing DOJ with the
        content of its interview with Mr. Rued (among others), and has instructed the Audit
        Committee to limit the documents and information that WilmerHale provides to
        Mr. Rued prior to the interview. We understand the Audit Committee intends to
        disclose everything that Mr. Rued says at his interview to DOJ and to specifically
        attribute the information to him. . . . In essence, you are asking Mr. Rued to sit for
        an interview with DOJ by the end of this week, without the information and
        materials needed to prepare for such an interview.




                                                 10
CHICAGO/#3366516
(Ex. V.) The letter deemed the Government’s imposed conditions on WilmerHale’s requested

interview of Mr. Rued to be “unworkable.” (Ex. V.)

          As the coordinated interview campaign was winding down, Roadrunner CEO Curt

Stoelting sent an email on October 27, 2017 to a large recipient group, advising: “the DOJ has

indicated that they would like to interview additional company personnel. With the recent change

in company counsel related to the investigation, the DOJ has indicated to our counsel at Drinker

Biddle that they are comfortable doing interviews vs. grand jury testimony. We view this as a

positive development.” (Ex. W.) Beginning on November 16, 2017, Drinker Biddle attorneys

presented dozens of current Roadrunner employees for interviews with the Government as part of

the company’s cooperation in the Government’s investigation. No other employees were

subpoenaed to testify before the grand jury. 8

          F.       The Government Refuses To Provide Requested Discovery Relating To Its
                   Coordinated Investigation With Roadrunner’s Counsel.

          At this point, the Defendants’ limited visibility into the Government’s pre-indictment

conduct becomes even more hampered by the Government’s steadfast refusal to comply with

nearly all of Defendants’ specific discovery requests. Having apparently abandoned its grand jury

proceeding in the District of Washington, D.C., the Government presented evidence to one or more

grand juries in this District that returned the Indictment and then the Superseding Indictment. 9 But

the Government has refused to provide any information about those grand jury proceedings, other

than that the grand jury presentations apparently involved only testimony by law enforcement /

summary witnesses. As explained below and in Defendants’ accompanying Motion to Compel,


8
 This understanding is based on the Government’s representation that it has produced in discovery
all existing grand jury transcripts for all “fact witness” testimony, the last of which is dated
September 20, 2017 (Mr. McKay).
9
    References to “Indictment” refer to both the original Indictment and the Superseding Indictment.

                                                  11
CHICAGO/#3366516
this information is crucial to the defense of this case and necessary to determine whether the

Indictment is tainted by the improper use of Defendants’ compelled testimony and testimony

procured through gross abuse of the grand jury process in the District of Washington, D.C. Simply

put, the Government’s obstinance on these simple requests suggests that the Government may

believe it has something to hide.

         Making matters worse, purporting to comply with this District’s “open file policy,” the

Government has inundated Defendants with a preposterous volume of discovery. To date, the

Government has produced more than 9 million pages of documents, interview transcripts and

downloads, and additional documents continue to pour in. 10 Defendants are searching for

proverbial needles in a haystack that could never be completely canvassed in any person’s lifetime.

The Government has placed this Herculean burden on the Defendants, while at the same time

stonewalling Defendants’ requests for simple information related to the Government’s

investigation and its interactions with Roadrunner’s counsel in connection with same. The

information requested by Defendants (such as, when did the interview downloads occur and who

was present) is obviously in the Government’s possession, but the Government refuses to provide

it. These issues are addressed in Defendants’ Motion to Compel filed concurrently herewith.

         Nevertheless, the available information paints a fairly clear picture. The Government

directed and controlled Roadrunner’s internal investigations and used information obtained from

Roadrunner’s outside counsel, including compelled interviews of Defendants Wogsland and likely

Armbruster, to charge them with crimes. 11 As set forth below, the Government’s conduct violated


10
     The most recent production came on September 25, 2019 and contained another 25,590 pages.
11
   Mr. Naggs left the company on Nov. 5, 2015 and spoke to a Greenburg Traurig attorney via
telephone on August 4, 2017. Accordingly, in joining this motion, Defendant Naggs does not
contend that his own statement was compelled under threat of losing his job, as argued by the other
Defendants in Section III(B)(1) of the Argument below. Although the Government has refused to

                                                12
CHICAGO/#3366516
Defendants’ Fifth Amendment rights. Accordingly, the Court should dismiss the Indictment or

grant the alternative requested relief.

III.    ARGUMENT

        A.         Relevant Legal Principles.

        Defendants bring this Motion pursuant to Federal Rule of Criminal Procedure

12(b)(3)(A)(v) to address defects in institution of the Government’s prosecution of this case,

specifically including “an error in the grand-jury proceeding.” That error finds its footing in the

Fifth Amendment, which provides that no person “shall be compelled in any criminal case to be a

witness against himself.” U.S. Const. amend. V. “The privilege afforded [by the Fifth Amendment]

not only extends to answers that would in themselves support a conviction under a federal criminal

statute but likewise embraces those which would furnish a link in the chain of evidence needed to

prosecute the claimant for a federal crime.” U.S. v. Hubbell, 530 U.S. 27, 38 (2000).

        These principles are taking on renewed importance as Courts have noticed a trend in the

Government’s reliance on employer interviews as a substitute for its own investigations. As one

commentator has noted:

        [T]he government often will defer its interviews of the witnesses until after the
        corporate internal investigators can conduct their own interviews. Given the
        employees’ fear of termination by their employer, the government knows that the
        corporation can be more effective in persuading its employees to speak than it could
        be, and the government knows all to [sic] well that it can then use its leverage over
        the company to compel the company to tell it what the employees say, even if that
        requires the waiver of the attorney-client privilege or work product doctrine.

U.S. v. Connolly, 2019 U.S. Dist. LEXIS 76233, at *33-34 (S.D.N.Y. 2019) (quoting Abbe David

Lowell & Christopher D. Man, Federalizing Corporate Internal Investigations and the Erosion of



confirm on what date(s) it received the download of Mr. Armbruster’s interview, in light of the
evidence set forth herein, Defendants reasonably believe that Mr. Armbruster’s compelled
statements were provided to the Government before it sought the return of his indictment.

                                                 13
CHICAGO/#3366516
Employees’ Fifth Amendment Rights, 40 Geo. L. J. Ann. Rev. Crim. Proc. xiii n.75 (2011)). The

Government also increasingly leans on corporate employers to conduct its investigations because

“the threat of [ruinous indictment] brings significant pressure to bear on corporations.” Id. at *42

(quoting Stein, 541 F. 3d at 151); see also U.S. v. Stein, 435 F. Supp. 2d 330, 382 n.234 (S.D.N.Y.

2006) (acknowledging that “the indictment of Arthur Andersen LLP resulted in the effective

demise of that large accounting firm . . . long before the case ever went to trial.”). However, courts

recognize that “justice is not done when the government uses the threat of an indictment – a matter

of life and death to many companies and therefore a matter that threatens the jobs and security of

blameless employees – to coerce companies into depriving their present and even former

employees of the means of defending themselves against criminal charges.” Stein, 435 F. Supp.

2d at 381-82. These principles are no better examined than under the facts of this case.

        B.         The Indictment Should be Dismissed Because Defendants’ Fifth Amendment
                   Rights Were Violated Under Garrity and Kastigar.

        Any statement that is the product of compulsion and attributable to the government must

be suppressed. U.S. v. Stein, 440 F. Supp. 2d 315, 326 (S.D.N.Y. 2006) (citing Natl’l Coll. Ath.

Ass’n Tarkanian, 488 U.S. 179, 191 (1988)). The Supreme Court has imposed a “total prohibition”

on the use of a defendant’s compelled testimony and any evidence directly or indirectly derived

from it. U.S. v. Kastigar, 406 U.S. 441 460 (1972); see also U.S. v. Cozzi, 613 F.3d 725, 730 (7th

Cir. 2010) (“There is no question that Kastigar bars not only evidentiary use of compelled

testimony but also non-evidentiary, or derivative, use of the same.”). Central to the analysis is

“how and by whom” a defendant’s compelled statements are used, with particular focus on “the

prosecutor’s use of compelled testimony.” Cozzi, 613 F.3d at 730. The Government is barred from

using compelled testimony “as an investigatory lead” and “any evidence obtained by focusing

investigation on a witness as a result of his compelled disclosures.” Id.


                                                 14
CHICAGO/#3366516
        The Supreme Court held in Garrity v. New Jersey, 385 U.S. 493, 496-500 (1967) that

statements obtained from police officers under fear of termination constituted compelled testimony

in violation of the Fifth Amendment. Courts have since extended the Garrity holding to private

conduct where the actions of a private employer are “fairly attributable to the government.” U.S.

v. Stein, 541 F.3d 130, 152 n.11 (2d Cir. 2008). That standard is satisfied where “there is a

sufficiently close nexus between the State and the challenged action.” Blum v. Yaretsky, 457 U.S.

991, 1004 (1982). A close nexus exists between the private employer and the government when

the government: (1) exercises coercive power; (2) is entwined in the management or control of the

private actor; (3) provides the private action with significant encouragement, either over or covert;

(4) engages in a joint activity in which the private actor is a willful participant; (5) delegates a

public function to the private actor; or (6) entwines the private actor in governmental policies.

Stein, 541 F.3d at 147.

        Dismissal of the indictment is necessary where tainted evidence was conveyed to the grand

jury. U.S. v. Conti, 864 F.3d 63, 98 (2d Cir. 2017). In Conti, the Second Circuit found that “material

parts of [the agent’s] grand jury testimony derived exclusively from [the defendant’s immunized

testimony]” and held that dismissal of the indictment was necessary. Id. at 99-100; see also U.S.

v. Harris, 780 F. Supp. 385, 393 (N.D.W.V. 1991) (dismissing before trial an indictment that was

based on immunized/coerced testimony).

        Similarly here, the Government’s use of the compelled statements of Defendant Wogsland

and likely Defendant Armbruster – tainted evidence obtained by actions of Roadrunner’s counsel

fairly attributable to the Government – to obtain the Indictment warrants dismissal.




                                                 15
CHICAGO/#3366516
                   1.   The Statements of Defendants Wogsland and Armbruster Were
                        Compelled By Threat of Losing Their Jobs.

        “It no longer may be doubted that economic coercion to secure a waiver of the privilege

against self-incrimination, where it is attributable to the government, violates the Fifth

Amendment.” Stein, 440 F. Supp. 2d at 326; see also Garrity, 385 U.S. at 500 (“The option to

lose their means of livelihood or to pay the penalty of self-incrimination is the antithesis of free

choice to speak out or to remain silent”). The economic coercion in this case was manifest. (See

Section II, above.) Indeed, any reasonable employee would have interpreted the company’s written

policy and its statements through counsel as a threat of termination for noncooperation. Just like

the state statute in Garrity, suggesting that police officers would lose their jobs for not answering

questions, Roadrunner’s company policy stating the same is sufficient to establish that the

statements made by Mr. Wogsland, Mr. Armbruster, and other Roadrunner employees, in

company interviews and grand jury testimony, were coerced.

        Compounding the injury, Mr. Wogsland was then coerced to provide sworn testimony to a

grand jury under the same threat of termination that caused him to give compelled testimony during

Roadrunner’s internal investigation in the first place. Mr. Wogsland was represented in the grand

jury by Greenberg Traurig, who also represented Roadrunner and was at the time actively

participating in the Government’s and Roadrunner’s “joint” investigation. By the time that

Mr. Wogsland appeared before the grand jury, the taint from the Government’s due process

violations had irreparably pervaded the Government’s investigation.

        Accordingly, Defendants’ statements to Roadrunner’s counsel and in the grand jury were

economically coerced in violation of the Fifth Amendment.




                                                 16
CHICAGO/#3366516
                   2.    Roadrunner’s     Investigation    Was     Fairly   Attributable   to   the
                         Government.

        The coerced testimony obtained from Defendants is also fairly attributable to the

Government. The testimony was obtained by Roadrunner’s counsel at the direction and behest of

the Government, as the Government dictated how and when Roadrunner interviewed its employees

and when the witness interviews were downloaded to the Government. In some instances, the

Government sought and obtained employees’ compelled statements to prepare its interrogation of

those employees in the grand jury. The Supreme Court has explained that actions such as these by

a private employer may be “fairly attributable” to the government if there is a sufficiently close

nexus between the Government and the challenged private action so that the private action may be

fairly treated as that of the State itself. Blum, 457 U.S. at 1004-05.

        Here, there is little question that the Government outsourced the “important developmental

stage,” to Roadrunner “and then built its own ‘investigation’ into specific employees, such as

[Defendants] on a very firm foundation constructed for it by [Roadrunner] and its lawyers.”

Connolly, 2019 U.S. Dist. LEXIS 76233, at *37. On this point, Connolly is instructive. There, the

court held that a Garrity violation occurred “where [the employer] was told by the Government to

conduct an investigation into a particular matter, to do so in a particular fashion, to interview

particular people (including [the defendant]), to share its findings with the Government on a

regular basis, and to carry out governmental investigative demands that were generated by its

earlier efforts.” Connolly, 2019 U.S. Dist. LEXIS 76233, at *44. The evidence detailed above in

the Section II, setting forth communications between and among the Government, counsel for

Roadrunner, and counsel for the high-ranking employees, demonstrates that is nearly exactly what

occurred in this case.




                                                 17
CHICAGO/#3366516
        The circumstances of defendants Wogsland and Armbruster are more troubling because

they did not have the benefit of individual, independent counsel during part (Armbruster) or all

(Wogsland) of the investigations. The Government undoubtedly knew this given its extensive

communications and high degree of coordination with Roadrunner’s counsel in connection with

the witness interviews, downloads and grand jury testimony.

        Furthermore, the information that the Government used to interrogate Mr. Wogsland in the

grand jury was likely derived solely from Defendants’ and other Roadrunner employees’

compelled testimony. Between the start of Roadrunner’s internal investigation and

Mr. Wogsland’s grand jury testimony on September 12, 2017, the Government had conducted

virtually none of its own witness interviews, but it had received downloads of compelled

interviews of at least 11 Roadrunner employees directly from Roadrunner’s counsel. The actual

number may be far greater, but is unknown at this time, because the Government refuses to provide

the date on which it obtained each interview download. Defendants confidently surmise that the

number is far greater than 11 because Roadrunner’s counsel obtained compelled testimony from

43 witnesses spanning 63 different interviews before Mr. Wogsland testified in the grand jury.

        Accordingly, sufficient evidence exists to establish that Roadrunner’s internal investigation

was directed by, and fairly attributable to, the Government.

                   3.   The Government’s Use of Tainted Testimony in the Grand Jury
                        Warrants Dismissal.

        The Second Circuit has held that dismissal of the indictment is necessary where tainted

evidence was conveyed to the grand jury through the agent’s testimony. U.S. v. Conti, 864 F.3d

63, 98 (2d Cir. 2017); see also Harris, 780 F. Supp. at 393. The same is true here. All of the

evidence available to the Defendants indicates that evidence presented to the grand jury returning




                                                 18
CHICAGO/#3366516
the Indictment was necessarily tainted by the coerced statements of Defendants Wogsland and

likely Armbruster (in addition to other Roadrunner employees).

        From February 21, 2017, when Greenberg Traurig conducted the first known Roadrunner

employee interview, to November 10, 2017, when WilmerHale conducted the last, all of the

substantive testimony in the case (either from witness interviews or grand jury appearances),

including interpretations of key documents that would form the basis for allegations in the

Indictment, was compelled and therefore tainted. To the extent provided to the Government, it

infected everything the Government did in the investigation thereafter, including its own

interviews of Roadrunner employees and its presentation to the grand jury in this District. The

foundation of the Government’s case is rotten and cannot be repaired.

        Thus, the available evidence establishes that: (1) Defendants’ and other Roadrunner

employees’ statements made during Roadrunner’s investigation and in the grand jury were

coerced; (2) Roadrunner’s conduct in coercing that testimony was fairly attributable to the

Government; and (3) the use of that tainted testimony to return an indictment is a violation of

Defendants’ Fifth Amendment rights. The Indictment must be dismissed.

        C.         The Indictment Should be Dismissed Based on Prosecutorial Misconduct.

        Defendants also seek dismissal of the Indictment based on the Government’s misconduct,

independent of its Garrity and Kastigar violations. Prosecutorial misconduct in the grand jury

proceedings compels dismissal if the misconduct prejudiced the Defendants. U.S. v. Buske, 2010

U.S. Dist. LEXIS 77010, at *6 (E.D. Wisc. 2010) (citing U.S. v. Anderson, 61 F.3d 1290, 1296

(7th Cir. 1995)). “Prejudice occurs if a ‘violation substantially influenced the grand jury’s decision

to indict, or if there is a grave doubt that the decision to indict was free from the substantial

influence’ of the violation.” Id. (quoting Bank of Nova Scotia v. U.S., 487 U.S. 250, 256 (1988)).

Dismissal is an appropriate remedy in several circumstances relevant to this case. See, e.g., U.S. v.

                                                 19
CHICAGO/#3366516
Jacobs, 547 F.2d 772, 778 (2d Cir. 1976) (dismissing perjury charge based on grand jury testimony

of defendant who was not warned she was a “target”); U.S. v. Provenzano, 440 F. Supp. 561, 565

(S.D.N.Y. 1977) (dismissing indictment based on dubious grand jury testimony and failure to

introduce exculpatory evidence); U.S. v. Samango, 607 F.2d 877, 881 (9th Cir. 1980) (affirming

dismissal based on the use of lengthy prior grand jury transcripts instead of live testimony). As

discussed above, the Government’s misconduct, specifically involving the misuse of coerced

testimony and disregard for obvious conflicts of counsel, constituted a violation of the Defendants’

Fifth Amendment rights. At bare minimum, a “grave doubt” exists as to the basis for the Indictment

being free from the taint of compelled testimony.

        Roadrunner’s counsel obtained coerced statements from Roadrunner’s employees under

threat of termination and fed that compelled testimony directly to the Government. The evidence

suggests that the Government did not interrogate a single Roadrunner employee in the grand jury

without first obtaining at least one download of that employee’s prior coerced testimony from

Roadrunner. The evidence set forth above suggests that the foundation and every facet of the

Government’s investigation was built upon tainted evidence. Whatever was said or shown to the

grand jury that ultimately returned the Indictment, there is “grave doubt” that it came from

anywhere besides the Government’s unconstitutional investigatory tactics. 12 Dismissal is

appropriate under these circumstances.

        Additionally, the abusive nature of the Government’s interrogations of Roadrunner’s

employee warrants dismissal of the Indictment. In U.S. v. Lawson, 502 F. Supp. 158, 172 (D. Md.

1980), the court dismissed an indictment based on a “[p]articularly egregious” grand jury



12
  By this Motion, Defendants are alternatively seeking the disclosure of all grand jury material so
that they can determine exactly what evidence was used to support the Indictment.

                                                20
CHICAGO/#3366516
examination involving “misleading questions” and a failure to “disclose known, exculpatory

evidence.” The court held that those actions “denied defendants their constitutional right to an

‘unbiased’ grand jury.” Id. The same outrageous conduct is present in this case. To provide the

Court with one such example, Defendants have filed Mr. Wogsland’s grand jury transcript under

seal so that the Court can see for itself the Government’s egregious questioning of Mr. Wogsland

before the grand jury. (See, Ex. O at 67:8-72:16; 99:4-101:11; 102:1-105:23; 140:5-145:17; 246:8-

254:14.)

        For the foregoing reasons, dismissal of the Indictment is also appropriate based on the

Government’s grand jury misconduct.

        D.         In the Alternative, Defendants Request a Kastigar Hearing, the Suppression of
                   Mr. Wogsland’s Grand Jury Testimony, and Early Disclosure of Grand Jury
                   Material.

        Defendants submit that a sufficient record exists in this case to support dismissal of the

Indictment. However, if the Court determines that dismissal is not appropriate at this time,

Defendants respectfully request all of the following alternative relief.

                   1.    Defendants Are Entitled to a Kastigar Hearing To Establish That the
                         Government’s Grand Jury Evidence was Tainted or Derived From
                         Tainted Evidence.

        Roadrunner’s interviews of their employees were compelled by and fairly attributable to

the Government, and therefore a Kastigar hearing is necessary to determine the extent to which

Defendants’ compelled testimony tainted the Government’s investigation. In these circumstances,

the Government carries a “heavy burden of proving that all of the evidence it proposes to use was

derived from legitimate independent sources.” Kastigar, 406 U.S. 461-62. “The logic of Kastigar

. . . applies to grand jury proceedings as well as to trials.” U.S. v. Palumbo, 897 F.2d 245, 249 (7th

Cir. 1990). “The government must make a ‘strict showing’ that the indictment was obtained

independent of” the compelled testimony. Id. at 249. If the government cannot demonstrate that

                                                 21
CHICAGO/#3366516
the evidence presented to the grand jury was derived from independent sources, then the indictment

must be dismissed. Id. at 251; see also U.S. v. Zielezinksi, 740 F.2d 727, 733 (9th Cir. 1984) (“We

cannot permit convictions to stand where indictments are tainted”). The Supreme Court recently

“affirm[ed] [] the doctrine, fully explained in Kastigar, that the government bears the burden of

proving ‘that the evidence it proposes to use is derived from a legitimate source wholly

independent of the compelled testimony.’” Cozzi, 613 F.3d at 732 (quoting Hubbell, 530 U.S. at

40.) If a “compelled disclosure was the first step in the chain of evidence that led to the criminal

charges against [a defendant], the prosecution violated [the defendant’s] Fifth Amended privilege.”

Id. (discussing Hubbell, 530 U.S. at 42).

        Defendants respectfully submit that the evidence presented herein is sufficient to establish

that the Defendants’ compelled testimony was the first step in the chain of evidence that tainted

the grand jury investigation and the Indictment. The evidence of that taint will likely continue to

grow as Defendants dig through the mountain of 9 million pages under which the Government has

buried them. Absent a dismissal, Defendants request a Kastigar hearing to determine whether the

Government’s evidence was derived from a legitimate source, how much of the Government’s

investigation was tainted by the use of Defendants’ compelled testimony, and whether dismissal

of the indictment or further requests for suppression are appropriate.

                   2.   The Court Should Suppress Mr. Wogsland’s Grand Jury Testimony.

        Federal Rule of Criminal Procedure 12(b)(3)(C) allows the Court to suppress evidence

obtained in violation of the Constitution. As detailed above, Mr. Wogsland’s testimony before the

grand jury was a result of gross misconduct and abuse of the grand jury process, in derogation of

Mr. Wogsland’s due process rights. Mr. Wogsland was coerced to testify before the grand jury

while represented by conflicted company counsel who could not provide him fair, impartial,

independent legal advice. The Government understood these circumstances, and ignored the

                                                22
CHICAGO/#3366516
obvious conflict of interest in violation of Mr. Wogsland’s due process rights. Worse still, during

its interrogation of Mr. Wogsland, the Government utilized Mr. Wogsland’s previously coerced

statements that it obtained from company counsel. This further tainted the grand jury testimony

with the Fifth Amendment violation. 13

        As there is no testimony from that grand jury session that is free from the taint of the

Government’s misconduct and its Garrity/Kastigar violations, the testimony should be suppressed

in its entirety. See, e.g., Conti, 864 F.3d at 98 (a new trial “wherein any tainted statements are

suppressed” would have been appropriate, if the Court did not also determine that dismissal of the

indictment was necessary.) Particularly relevant to this case, “where immunized testimony is used

before a grand jury, the prohibited act is simultaneous and coterminous with the presentation;

indeed, they are one and the same.” Harris, 780 F. Supp. at 390 (quoting U.S. v. North, 910 F.2d

843, 869 (D.C. Cir. 1990)). “There is no independent violation that can be remedied by a device

such as the exclusionary rule: the grand jury process itself is violated and corrupted, and the

indictment becomes indistinguishable from the constitutional and statutory transgression.” Id.; see

also U.S. v. Hsia, 131 F. Supp. 2d 195, 203 (D.D.C. 2001) (holding that government’s sentencing

arguments must be suppressed because they relied on immunized testimony and information

derived therefrom).




13
  Adding insult to constitutional injury, the transcript of Mr. Wogsland’s grand jury testimony is
nearly incomprehensible. For almost seven hours, the prosecutors harangued Mr. Wogsland with
run-on questions, impenetrable hypotheticals, argument, opinion and accusation. It is virtually
impossible to parse any “admission” on the part of Mr. Wogsland that would be admissible at trial,
and any attempt by the Government to do so would fail under the rule of completeness in any
event. (See generally Ex. O.) Suppression would also rightfully bar the Government from
improperly seeking to benefit from those violations by using Mr. Wogsland’s testimony against
him at trial, despite it having no evidentiary value.

                                                23
CHICAGO/#3366516
                   3.   The Court Should Order the Early Disclosure of All Grand Jury
                        Material.

        Federal Rule of Criminal Procedures 6(a)(3)(E)(ii) provides that “[t]he court may authorize

disclosure—at a time, in a manner, and subject to any other conditions that it directs—of a grand-

jury matter . . . at the request of a defendant who shows that a ground may exist to dismiss the

indictment because of a matter that occurred before the grand jury.” It is well-settled that any

indictment that is obtained by the use of compelled testimony is subject to dismissal. See Palumbo,

897 F.2d at 251 (indictment that was derived from compelled testimony “must be dismissed”); see

also Conti, 864 F.3d at 98 (“[A]n indictment is subject to dismissal if it was procured on the basis

of tainted evidence.”); Harris, 780 F. Supp. at 393 (same). “If the government has presented

immunized testimony to the grand jury, the indictment should be dismissed unless the government

establishes that the grand jury would have indicted even absent that testimony.” Conti, 864 F.3d

at 99-100 (quotation omitted). 14

        As discussed above, good cause exists to compel the early disclosure of grand jury

materials in this case. The government’s investigation is built upon a foundation of employees’

tainted, compelled testimony. The government abandoned the grand jury investigation in the

District of Washington, D.C. in favor of a new grand jury in this District. On these facts, the

Defendants are entitled to probe what information the agents, any other summary witnesses, and

the prosecutors conveyed to the grand jury in this District to determine what vestiges of the

Government’s thoroughly tainted investigation lived on. Accordingly, the Court should order full



14
  Additionally, Local Rule 16(a)(3) provides, “unless these items contain exculpatory material,
‘open file materials’ do not ordinarily include . . . transcripts of grand testimony of witnesses who
will be called in the government’s case in chief.” (Emphasis added.) Otherwise, Local Rule
16(a)(4) provides that grand jury transcripts will be available no later than 1 business day before
the commencement of trial.

                                                 24
CHICAGO/#3366516
disclosure of all grand jury materials and minutes to determine whether, and to what extent, the

Government used or otherwise relied upon compelled and otherwise tainted testimony in seeking

the Indictment in this case.

        E.         Defendants Request Leave to Seek Future Relief Based on the Outcome of This
                   Motion, a Kastigar Hearing, Defendants’ Motion to Compel, and Ongoing
                   Third Party Discovery.

        Defendants bring this motion now, under Rule 12(c)(3), on the deadline for pre-trial

motions set by the Court. However, Defendants anticipate the potential need to file supplemental

briefing or to seek additional relief as they continue to review the 9 million pages of discovery

produced by the Government and after obtaining and reviewing (1) any additional discovery that

the Government is ordered to produce, (2) materials subpoenaed from Roadrunner’s outside law

firms, and (3) any evidence introduced during a Kastigar hearing on the issues raised by this

motion. Accordingly, Defendants request that the Court allow Defendants leave to file

supplemental briefing or additional motions and/or to request evidentiary hearings on the issues

raised herein as necessary, pending the ongoing review of discovery in this case.

IV.     CONCLUSION

        For all of the foregoing reasons, the Court should grant Defendants Motion to Dismiss the

Superseding Indictment. If the Court determines that dismissal is not appropriate at this time,

Defendants respectfully request that the Court enter an Order setting a Kastigar hearing and related

briefing schedule, suppressing any grand jury testimony of Defendant Wogsland, requiring




                                                25
CHICAGO/#3366516
disclosure of all grand jury materials and minutes, and granting Defendants leave to file any

supplemental briefing and additional pre-trial motions as necessary. 15

                                                    Respectfully submitted,

                                                    MARK WOGSLAND

                                                    By:    s/ Ryan S. Hedges
                                                          One of His Attorneys

Ryan S. Hedges – IL Bar #6284872
Junaid A. Zubairi – IL Bar # 6278783
Jonathon P. Reinisch – IL Bar # 6317528
Vedder Price P.C.
222 North LaSalle Street
Chicago, Illinois 60601
T: +1 312 609 7500
rhedges@vedderprice.com

Dated: October 18, 2019




15
   If the Court determines that dismissal or any of the requested alternative relief is not appropriate
at the time of decision, Defendants respectfully request that the Court deny such relief without
prejudice so that the Defendants may submit for the Court’s consideration any additional evidence
identified from the review of voluminous discovery or obtained in connection with Defendants’
Motion to Compel and/or from third parties.

                                                  26
CHICAGO/#3366516
                               CERTIFICATE OF SERVICE

        The undersigned certifies that the foregoing motion was served on all attorneys of record
in the above captioned case via the CM/ECF electronic filing system on October 18, 2019.


                                                    /s/ Ryan S. Hedges
                                                    Ryan S. Hedges




                                               27
CHICAGO/#3366516
